DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 of an issued US patent (10,848,830, hereinafter refer as ‘830) in view of the following reasons.
This is a nonstatutory double patenting rejection.
Regarding claim 1, the claim limitation of “causing, by a computing device, output of a content item; receiving, by the computing device and during the output of the content item, a user request
to output a content guide; determining, by the computing device and based on the user request, a content category associated with the content item; determining, by the computing device, the content guide comprising at least a selection for the determined content category; and causing, by the computing device, output of the determined content guide” is corresponding to claim limitation “receive, while content is being displayed, a user request to display a guide; determine, based on the content displayed when the user request was received, a first content category and a second content category, the second content category being a subcategory of the first content category; generate a menu comprising a plurality of levels arranged from general to specific and wherein a first level of the plurality of levels comprises the first content category and a second level of the plurality of levels comprises the second content category; and output, for display and overlaid on the content, the menu” of claim 1 of ‘830.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 1 is broadly read on claim 1 of ‘830.
	Regarding claim 2, the claim limitation “wherein determining the content category associated with the content item comprises determining a content provider associated with the content item or a
genre associated with the content item” is corresponding to claim limitation “determining, by the computing device, the content guide comprising at least a selection for the determined content category” of claim 1 of ‘830, Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 2 is broadly read on claim 1 of ‘830.
	Regarding claim 3, the claim limitation “wherein determining the content guide further comprises: determining a second content category associated with the content item, wherein the second content category is a subcategory of the content category; and determining the content guide to further comprise a selection for the second content category” is corresponding to claim limitation “determine, based on the content displayed when the user request was received, a first content category and a second content category, the second content category being a subcategory of the first content category” of claim 1 of ‘830, Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 3 is broadly read on claim 1 of ‘830.
	Regarding claim 4, the claim limitation “wherein the second content category corresponds to one or more content providers associated with the content category or the content item” is corresponding to claim limitation “receive, while content is being displayed, a user request to display a guide; determine, based on the content displayed when the user request was received, a first content category and a second content category, the second content category being a subcategory of the first content category” of claim 1 of ‘830, Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 4 is broadly read on claim 1 of ‘830.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of ‘830 in view of Ellis et al. (US 2005/0166230 A1, hereinafter refers as Ellis).  
‘830 does not explicitly disclose the claim limitation “wherein determining the content guide comprises: determining the content guide to further comprise selections for a plurality of content categories and to highlight the selection for the content category;”
Ellis teaches wherein determining the content guide comprises: determining the content guide to further comprise selections for a plurality of content categories and to highlight the selection for the content category (Fig. 15, el. 218, to select the content category of “ACTION”);
	It would be obvious for one of ordinary skill in the art to modify “830 to include Ellis in order to allow a user to have easier time to find his or her desire channel.
Regarding claim 6, the claim limitation “wherein causing output of the content guide comprises
overlaying the content guide on the content item” is corresponding to claim limitation “output, for display and overlaid on the content, the menu” of claim 1 of ‘830, Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 6 is met by claim 1 of ‘830.
Regarding claim 7, the claim limitation “wherein causing output of the content guide comprises causing output of the content guide while causing output of the content item” is corresponding to claim limitation “output, for display and overlaid on the content, the menu” of claim 1 of ‘830, Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 7 is met by claim 1 of ‘830.
Regarding claim 8, the claim limitation of “receiving, by a computing device and while causing output of a content item associated with a content category, a user request to output a content guide;
determining, by the computing device and based on the user request, a plurality of content providers providing content items associated with the content category; determining, by the computing device, the content guide comprising selections for the determined plurality of content providers; and
causing, by the computing device, output of the determined content guide” is corresponding to claim limitation “receive, while content is being displayed, a user request to display a guide; determine, based on the content displayed when the user request was received, a first content category and a second content category, the second content category being a subcategory of the first content category; generate a menu comprising a plurality of levels arranged from general to specific and wherein a first level of the plurality of levels comprises the first content category and a second level of the plurality of levels comprises the second content category; and output, for display and overlaid on the content, the menu” of claim 9 of ‘830.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 8 is broadly read on claim 9 of ‘830.
	Regarding claim 9, the claim limitation “wherein determining the content category associated with the content item comprises a genre associated with the content item” is corresponding to claim limitation “determining, by the computing device, the content guide comprising at least a selection for the determined content category” of claim 9 of ‘830, Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 9 is broadly read on claim 9 of ‘830.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of ‘830 in view of Ellis et al. (US 2005/0166230 A1, hereinafter refers as Ellis).  
‘830 does not explicitly disclose the claim limitation “wherein determining the content guide comprises: highlighting, in the content guide, a content provider of the plurality of content providers,
wherein the content provider is associated with the content item;”
Ellis teaches wherein determining the content guide comprises: highlighting, in the content guide, a content provider of the plurality of content providers, wherein the content provider is associated with the content item (Fig. 15, el. 218, to select the content category of “ACTION”);
	It would be obvious for one of ordinary skill in the art to modify “830 to include Ellis in order to allow a user to have easier time to find his or her desire channel.
Regarding claim 11, the claim limitation “wherein determining the content guide comprises: determining the content guide to further comprise a selection for the content category” is corresponding to claim limitation “generate a menu comprising a plurality of levels arranged from general to specific and wherein a first level of the plurality of levels comprises the first content category and a second level of the plurality of levels comprises the second content category” of claim 9 of ‘830, Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 11 is met by claim 9 of ‘830.
Regarding claim 12, the claim limitation “wherein causing output of the content guide comprises
overlaying the content guide on the content item” is corresponding to claim limitation “output, for display and overlaid on the content, the menu” of claim 9 of ‘830, Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 12 is met by claim 9 of ‘830.
Regarding claim 13, the claim limitation “wherein causing output of the content guide comprises causing output of the content guide while causing output of the content item” is corresponding to claim limitation “output, for display and overlaid on the content, the menu” of claim 9 of ‘830, Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 13 is met by claim 9 of ‘830.
Regarding claim 14, the claim limitation of “receiving, by a computing device and while causing output of a content item, a user request to output a content guide; determining, by the computing device and based on the user request, a first content category associated with the content item;
 causing, by the computing device, output of the content guide comprising at least a selection for the determined first content category; determining, by the computing device and based on a selection of the first content category in the content guide, a second content category associated with the content item and that is a subcategory of the first content category; determining, by the computing device, an updated content guide to comprise a selection for the second content category; and causing, by the computing device, output of the updated content guide” is corresponding to claim limitation “receive, while content is being displayed, a user request to display a guide; determine, based on the content displayed when the user request was received, a first content category and a second content category, the second content category being a subcategory of the first content category; generate a menu comprising a plurality of levels arranged from general to specific and wherein a first level of the plurality of levels comprises the first content category and a second level of the plurality of levels comprises the second content category; and output, for display and overlaid on the content, the menu” of claim 1 of ‘830.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 14 is broadly read on claim 1 of ‘830.
Regarding claim 15, the claim limitation “wherein determining the content category associated with the content item comprises a genre associated with the content item” is corresponding to claim limitation “determining, by the computing device, the content guide comprising at least a selection for the determined content category” of claim 1 of ‘830, Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 15 is broadly read on claim 1 of ‘830.
Regarding claim 16, the claim limitation “wherein the second content category comprises: one or more content providers associated with the first content category; content items associated with the first content category; or a content provider associated with the content item” is corresponding to claim limitation “determine, based on the content displayed when the user request was received, a first content category and a second content category, the second content category being a subcategory of the first content category” of claim 1 of ‘830, Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 16 is broadly read on claim 1 of ‘830.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of ‘830 in view of Ellis et al. (US 2005/0166230 A1, hereinafter refers as Ellis).  
‘830 does not explicitly disclose the claim limitation “wherein causing output of the content guide comprises: causing output of the content guide comprising highlighting of the at least the selection for the determined first content category;”
Ellis teaches wherein causing output of the content guide comprises: causing output of the content guide comprising highlighting of the at least the selection for the determined first content category (Fig. 7, Fig. 14, when a first category of VIDEO ON DEMAND is selected, and the content guide of Fig. 14 is presented, para. 136-137)
	It would be obvious for one of ordinary skill in the art to modify “830 to include Ellis in order to allow a user to have easier time to find his or her desire channel.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of ‘830 in view of Ellis et al. (US 2005/0166230 A1, hereinafter refers as Ellis), wherein Ellis disclose the claim limitation of “herein determining the updated content guide comprises: determining the updated content guide to further comprise selections for a plurality of other second content categories and to highlight the selection for the second content category associated with the content item (Fig. 15, the second category is to be selected by highlighted of “ACTION”, el. 218).”
Regarding claim 19, the claim limitation “wherein causing output of the content guide comprises
overlaying the content guide on the content item” is corresponding to claim limitation “output, for display and overlaid on the content, the menu” of claim 1 of ‘830, Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 19 is met by claim 1 of ‘830.
Regarding claim 20, the claim limitation “wherein causing output of the content guide comprises causing output of the content guide while causing output of the content item” is corresponding to claim limitation “output, for display and overlaid on the content, the menu” of claim 1 of ‘830, Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 20 is met by claim 1 of ‘830.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ellis in view of Rowe et al. (6,008,803, hereinafter refers as Rowe).

Regarding claim 1, Ellis discloses a method comprising:
 causing, by a computing device, output of a content item (Fig. 13, the channel program content is displayed on the TV); 
receiving, by the computing device and during the output of the content item, a user request to output a content guide (Fig. 9-10, when TV content for channel 2 is received, the user to select flip mode to have channel guide as illustrated as el. 153 or 160, para. 119-120);
and causing, by the computing device, output of the determined content guide (Fig. 9-10);
Ellis does not explicitly disclose determining, by the computing device and based on the user request, a content category associated with the content item;  determining, by the computing device, the content guide comprising at least a selection for the determined content category; 
Rowe discloses determining, by the computing device and based on the user request, a content category associated with the content item; determining, by the computing device, the content guide comprising at least a selection for the determined content category (Fig. 2-3, “NCAA Illinois vs Phenix” is determined by the system to be category of Sport, and the category of “Sport” selected as illustrated in el. 60, col. 9, lines 45-col. 10, lines 32, col. 14, lines 33-54); 
It would be obvious for one of ordinary skill in the art at the time of invention to modify Ellis to include Rowe in order allow a user to identify his or her favorite channels thus increasing user’s viewing experience.

 Regarding 2, Ellis in view of Rowe discloses wherein determining the content category associated with the content item comprises determining a content provider associated with the content item or a genre associated with the content item (Ellis, Fig. 9-10, the content provider is “KJRH;” Rowe, Fig. 2, i.e., genre of “Sport”).

Regarding 3, Ellis in view of Rowe discloses wherein determining the content guide further comprises: determining a second content category associated with the content item, wherein the second content category is a subcategory of the content category; and determining the content guide to further comprise a selection for the second content category (Rowe, Fig. 2-3, the second category is basketball [el. 64] is the subcategory of “Sport,” el. 60).

Regarding 4, Ellis in view of Rowe discloses wherein the second content category corresponds to one or more content providers associated with the content category or the content item (Rowe, Fig. 2-3, content providers “NBC” “ABC” correspond to the second category of “Basketball” which associates with the “Sport” category).

Regarding 5, Ellis in view of Rowe discloses wherein determining the content guide comprises: determining the content guide to further comprise selections for a plurality of content categories and to highlight the selection for the content category (Rowe; Fig. 2-3, el. 60 is highlighted to indicate the selection of the “Sport” category).

Regarding 6, Ellis in view of Rowe discloses wherein causing output of the content guide comprises overlaying the content guide on the content item (Ellis, Fig. 9-10, para. 26, para. 27, para. 121, para. 123, Rowe, Fig. 2-3, the program listing guide is overlaying on the video content of channel 2).

Regarding 7, Ellis in view of Rowe discloses wherein causing output of the content guide comprises causing output of the content guide while causing output of the content item (Ellis, Fig. 9-10, para. 26, para. 27, para. 121, para. 123, Rowe, Fig. 2-3, the program listing guide is overlaying on the video content of channel at the same time),
	Regarding claim 8, the instant claim is analyzed with respect to claim 1.
	Regarding claim 9, the instant claim is analyzed with respect to claim 2.
	Regarding claim 10, the instant claim is analyzed with respect to claim 5.
Regarding claim 11, the instant claim is analyzed with respect to claim 5.
	Regarding claim 12, the instant claim is analyzed with respect to claim 6.
	Regarding claim 13, the instant claim is analyzed with respect to claim 7.
	
Regarding claim 14, Ellis discloses a method comprising:
receiving, by a computing device and while causing output of a content item, a user request to output a content guide (Fig. 9-10, when TV content for channel 2 is received, the user to select flip mode to have channel guide as illustrated as el. 153 or 160, para. 119-120); 
and causing, by the computing device, output of the updated [para. 254, the guide is updated] content guide (Fig. 9-10);
Ellis does not explicitly disclose determining, by the computing device and based on the user request, a first content category associated with the content item;
 causing, by the computing device, output of the content guide comprising at least a selection for the determined first content category; 
determining, by the computing device and based on a selection of the first content category in the content guide, a second content category associated with the content item and that is a subcategory of the first content category; 
determining, by the computing device, an updated content guide to comprise a selection for the second content category; 
Rowe teaches determining, by the computing device and based on the user request, a first content category associated with the content item (Fig. 2-3, el. 60, “NCAA Illinois vs Phenix” is determined by the system to be category of Sport, and the category of “Sport” selected as illustrated in el. 60, col. 9, lines 45-col. 10, lines 32, col. 14, lines 33-54); 
 causing, by the computing device, output of the content guide comprising at least a selection for the determined first content category (Fig. 2-3, the program guide is illustrated); 
determining, by the computing device and based on a selection of the first content category in the content guide, a second content category associated with the content item and that is a subcategory of the first content category (Fig. 2-3, the second category is basketball [el. 64] is the subcategory of “Sport,” el. 60); 
determining, by the computing device, an updated content guide to comprise a selection for the second content category (Fig. 2-3); 
It would be obvious for one of ordinary skill in the art at the time of invention to modify Ellis to include Rowe in order allow a user to identify his or her favorite channels thus increasing user’s viewing experience.

Regarding claim 15, the instant claim is analyzed with respect to claim 2.

Regarding claim 16, Ellis in view of Rowe discloses wherein the second content category comprises: one or more content providers associated with the first content category; content items associated with the first content category; or a content provider associated with the content item (Rowe, Fig. 2-3, content providers “NBC” “ABC” correspond to the second category of “Basketball” which associates with the “Sport” category).

Regarding claim 17, Ellis in view of Rowe discloses wherein causing output of the content guide comprises: causing output of the content guide comprising highlighting of the at least the selection for the determined first content category (Rowe, Fig. 2-3, el. 60 is highlighted to indicate the selection of the “Sport” category).

Regarding claim 18, Ellis in view of Rowe discloses wherein determining the updated content guide comprises: determining the updated content guide to further comprise selections for a plurality of other second content categories and to highlight the selection for the second content category associated with the content (Rowe, Fig. 2-3 illustrates that the guide comprise the second category “Basketball’ is highlighted as a selection, el. 64). 

Regarding 19, Ellis in view of Rowe discloses wherein causing output of the updated content guide comprises overlaying the content guide on the content item (Ellis, Fig. 9-10, para. 26, para. 27, para. 121, para. 123, Rowe, Fig. 2-3, the program listing guide is overlaying on the video content of channel 2).

Regarding 20, Ellis in view of Rowe discloses wherein causing output of the updated [Ellis, para. 254, EPG is updated] content guide comprises causing output of the content guide while causing output of the content item (Ellis, Fig. 9-10, para. 26, para. 27, para. 121, para. 123, Rowe, Fig. 2-3, the program listing guide is overlaying on the video content of channel at the same time).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425